          Case 2:20-cv-00311-JCC-MAT Document 17 Filed 06/02/20 Page 1 of 9




 1                                                  DISTRICT JUDGE JOHN C. COUGHENOUR
                                                  MAGISTRATE JUDGE MARY ALICE THEILER
 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8   TIMOTHY MARTIN,                                        NO. 2:20-cv-00311-JCC-MAT
 9                              Plaintiff,                  STIPULATED PROTECTIVE
                                                            ORDER
10            v.
11   WASHINGTON STATE
     DEPARTMENT OF CORRECTIONS,
12
                                Defendants.
13
              The parties submit this Stipulation for Protective Order and hereby jointly move the
14
     Court for entry of a protective order consistent with the stipulated terms and conditions detailed
15
     below:
16
     PURPOSES AND LIMITATIONS
17
              Discovery in this action is likely to involve production of confidential, proprietary, or
18
     private information for which special protection may be warranted. Accordingly, the parties
19
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
20
     parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
21
     protection on all disclosures or responses to discovery, the protection it affords from public
22
     disclosure and use extends only to the limited information or items that are entitled to
23
     confidential treatment under the applicable legal principles, and it does not presumptively entitle
24
     parties to file confidential information under seal.
25

26




     STIPULATED PROTECTIVE ORDER                        1             ERROR! AUTOTEXT ENTRY NOT DEFINED.
     NO. 2:20-cv-00311-JCC-MAT
          Case 2:20-cv-00311-JCC-MAT Document 17 Filed 06/02/20 Page 2 of 9




 1   2.     “CONFIDENTIAL” MATERIAL
 2          “Confidential” material shall include the following documents and tangible things
 3   produced or otherwise exchanged: the personal contact information (including, but not limited
 4   to, home addresses, telephone numbers and personal email addresses) for witnesses identified
 5   through discovery responses and plaintiff’s medical records.
 6   3.     SCOPE
 7          The protections conferred by this agreement cover not only confidential material (as
 8   defined above), but also (1) any information copied or extracted from confidential material; (2)
 9   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
10   conversations, or presentations by parties or their counsel that might reveal confidential material.
11          However, the protections conferred by this agreement do not cover information that is in
12   the public domain or becomes part of the public domain through trial or otherwise.
13   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
14          4.1     Basic Principles. A receiving party may use confidential material that is disclosed
15   or produced by another party or by a non-party in connection with this case only for prosecuting,
16   defending, or attempting to settle this litigation. Confidential material may be disclosed only to
17   the categories of persons and under the conditions described in this agreement. Confidential
18   material must be stored and maintained by a receiving party at a location and in a secure manner
19   that ensures that access is limited to the persons authorized under this agreement.
20          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
21   ordered by the court or permitted in writing by the designating party, a receiving party may
22   disclose any confidential material only to:
23                  (a)     the receiving party’s counsel of record in this action, as well as employees
24   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
25                  (b)     the officers, directors, and employees (including in house counsel) of the
26   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties




     STIPULATED PROTECTIVE ORDER                        2             ERROR! AUTOTEXT ENTRY NOT DEFINED.
     NO. 2:20-cv-00311-JCC-MAT
           Case 2:20-cv-00311-JCC-MAT Document 17 Filed 06/02/20 Page 3 of 9




 1   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 2   designated;
 3                  (c)      experts and consultants to whom disclosure is reasonably necessary for
 4   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 5   A);
 6                  (d)      the court, court personnel, and court reporters and their staff;
 7                  (e)      copy or imaging services retained by counsel to assist in the duplication
 8   of confidential material, provided that counsel for the party retaining the copy or imaging service
 9   instructs the service not to disclose any confidential material to third parties and to immediately
10   return all originals and copies of any confidential material;
11                  (f)      during their depositions, witnesses in the action to whom disclosure is
12   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
13   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
14   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
15   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
16   under this agreement;
17                  (g)      the author or recipient of a document containing the information or a
18   custodian or other person who otherwise possessed or knew the information.
19   5.      DESIGNATING PROTECTED MATERIAL
20           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each party
21   or non-party that designates information or items for protection under this agreement must take
22   care to limit any such designation to specific material that qualifies under the appropriate
23   standards. The designating party must designate for protection only those parts of material,
24   documents, items, or oral or written communications that qualify, so that other portions of the
25   material, documents, items, or communications for which protection is not warranted are not
26   swept unjustifiably within the ambit of this agreement.




     STIPULATED PROTECTIVE ORDER                        3              ERROR! AUTOTEXT ENTRY NOT DEFINED.
     NO. 2:20-cv-00311-JCC-MAT
          Case 2:20-cv-00311-JCC-MAT Document 17 Filed 06/02/20 Page 4 of 9




 1          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 2   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 3   unnecessarily encumber or delay the case development process or to impose unnecessary
 4   expenses and burdens on other parties) expose the designating party to sanctions.
 5          If it comes to a designating party’s attention that information or items that it designated
 6   for protection do not qualify for protection, the designating party must promptly notify all other
 7   parties that it is withdrawing the mistaken designation.
 8          5.2     Manner and Timing of Designations. Except as otherwise provided in this
 9   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
10   ordered, disclosure or discovery material that qualifies for protection under this agreement must
11   be clearly so designated before or when the material is disclosed or produced.
12                  (a)     Information in documentary form: (e.g., paper or electronic documents
13   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
14   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
15   contains confidential material. If only a portion or portions of the material on a page qualifies
16   for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
17   making appropriate markings in the margins).
18                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties
19   and any participating non-parties must identify on the record, during the deposition or other
20   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
21   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
22   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
23   transcript, or exhibits thereto, as confidential.       If a party or non-party desires to protect
24   confidential information at trial, the issue should be addressed during the pre-trial conference.
25                  (c)     Other tangible items: the producing party must affix in a prominent place
26   on the exterior of the container or containers in which the information or item is stored the word




     STIPULATED PROTECTIVE ORDER                         4              ERROR! AUTOTEXT ENTRY NOT DEFINED.
     NO. 2:20-cv-00311-JCC-MAT
          Case 2:20-cv-00311-JCC-MAT Document 17 Filed 06/02/20 Page 5 of 9




 1   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
 2   the producing party, to the extent practicable, shall identify the protected portion(s).
 3          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 4   designate qualified information or items does not, standing alone, waive the designating party’s
 5   right to secure protection under this agreement for such material. Upon timely correction of a
 6   designation, the receiving party must make reasonable efforts to ensure that the material is
 7   treated in accordance with the provisions of this agreement.
 8   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
10   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
11   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
12   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
13   challenge a confidentiality designation by electing not to mount a challenge promptly after the
14   original designation is disclosed.
15          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
16   regarding confidential designations without court involvement. Any motion regarding
17   confidential designations or for a protective order must include a certification, in the motion or
18   in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
19   conference with other affected parties in an effort to resolve the dispute without court action.
20   The certification must list the date, manner, and participants to the conference. A good faith
21   effort to confer requires a face-to-face meeting or a telephone conference.
22          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
23   intervention, the designating party may file and serve a motion to retain confidentiality under
24   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
25   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
26   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on




     STIPULATED PROTECTIVE ORDER                        5             ERROR! AUTOTEXT ENTRY NOT DEFINED.
     NO. 2:20-cv-00311-JCC-MAT
          Case 2:20-cv-00311-JCC-MAT Document 17 Filed 06/02/20 Page 6 of 9




 1   other parties) may expose the challenging party to sanctions. All parties shall continue to
 2   maintain the material in question as confidential until the court rules on the challenge.
 3   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 4   LITIGATION
 5          If a party is served with a subpoena or a court order issued in other litigation that compels
 6   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
 7   party must:
 8                  (a)     promptly notify the designating party in writing and include a copy of the
 9   subpoena or court order;
10                  (b)     promptly notify in writing the party who caused the subpoena or order to
11   issue in the other litigation that some or all of the material covered by the subpoena or order is
12   subject to this agreement. Such notification shall include a copy of this agreement; and
13                  (c)     cooperate with respect to all reasonable procedures sought to be pursued
14   by the designating party whose confidential material may be affected.
15   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
17   material to any person or in any circumstance not authorized under this agreement, the receiving
18   party must immediately (a) notify in writing the designating party of the unauthorized
19   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
20   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms
21   of this agreement, and (d) request that such person or persons execute the “Acknowledgment
22   and Agreement to Be Bound” that is attached hereto as Exhibit A.
23   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
24   MATERIAL
25          When a producing party gives notice to receiving parties that certain inadvertently
26   produced material is subject to a claim of privilege or other protection, the obligations of the




     STIPULATED PROTECTIVE ORDER                        6             ERROR! AUTOTEXT ENTRY NOT DEFINED.
     NO. 2:20-cv-00311-JCC-MAT
           Case 2:20-cv-00311-JCC-MAT Document 17 Filed 06/02/20 Page 7 of 9




 1   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 2   provision is not intended to modify whatever procedure may be established in an e-discovery
 3   order or agreement that provides for production without prior privilege review. The parties
 4   agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
 5   10.     NON TERMINATION AND RETURN OF DOCUMENTS
 6           Within 60 days after the termination of this action, including all appeals, each receiving
 7   party must return all confidential material to the producing party, including all copies, extracts
 8   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
 9   destruction.
10           Notwithstanding this provision, counsel are entitled to retain one archival copy of all
11   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
12   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
13   work product, even if such materials contain confidential material.
14           The confidentiality obligations imposed by this agreement shall remain in effect until a
15   designating party agrees otherwise in writing or a court orders otherwise.
16

17                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18
      DATED:         _______________                       DATED:          _______________
19
      Attorneys for Plaintiff:
20                                                         Attorneys for Defendant DOC:
      KAHRS LAW FIRM, P.S.
21                                                         ROBERT W. FERGUSON
      s/                                                   Attorney General
22    Mike C. Kahrs, WSBA #27085
23                                                         s/
      THE LAW OFFICE OF DAN N. FIORITO III                 Aaron Williams, WSBA No. 46044
24                                                         Assistant Attorney General
25    s/
      Dan N. Fiorito, III, WSBA #34009
26




     STIPULATED PROTECTIVE ORDER                       7             ERROR! AUTOTEXT ENTRY NOT DEFINED.
     NO. 2:20-cv-00311-JCC-MAT
         Case 2:20-cv-00311-JCC-MAT Document 17 Filed 06/02/20 Page 8 of 9




 1          PURSUANT TO STIPULATION, IT IS SO ORDERED
 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
 3   any documents in this proceeding shall not, for the purposes of this proceeding or any other
 4   federal or state proceeding, constitute a waiver by the producing party of any privilege applicable
 5   to those documents, including the attorney-client privilege, attorney work-product protection, or
 6   any other privilege or protection recognized by law.
 7

 8   DATED: June 2, 2020
 9

10

11

12
                                                            A
                                                            Mary Alice Theiler
                                                            United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26




     STIPULATED PROTECTIVE ORDER                       8              ERROR! AUTOTEXT ENTRY NOT DEFINED.
     NO. 2:20-cv-00311-JCC-MAT
         Case 2:20-cv-00311-JCC-MAT Document 17 Filed 06/02/20 Page 9 of 9




 1                                              EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, ____________________________________ [print or type full name], of
 4   ____________________________________ [print or type full address], declare under penalty
 5   of perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Western District of Washington on [date] in
 7   the case of ________________ [insert formal name of the case and the number and initials
 8   assigned to it by the court]. I agree to comply with and to be bound by all the terms of this
 9   Stipulated Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
11   not disclose in any manner any information or item that is subject to this Stipulated Protective
12   Order to any person or entity except in strict compliance with the provisions of this Order.
13           I further agree to submit to the jurisdiction of the United States District Court for the
14   Western District of Washington for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this action.
16   Date:
17   City and State where sworn and signed:
18   Printed name:
19   Signature:
20

21

22

23

24

25

26




     STIPULATED PROTECTIVE ORDER                       9              ERROR! AUTOTEXT ENTRY NOT DEFINED.
     NO. 2:20-cv-00311-JCC-MAT
